Citation Nr: 1800521	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disorder (COPD).  

3.  Entitlement to non-service-connected pension benefits. 

4.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for an additional heart disability. 

5.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for an additional bilateral lower extremity vascular disability, variously diagnosed as peripheral artery disease, peripheral vascular disease, bilateral superficial femoral artery disease, and atherosclerotic cardiovascular disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011, September 2013 and January 2014 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2014, the Veteran testified at a Decision Review Officer (DRO) hearing.  In December 2016, he testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record. 

Relevant to the service connection claims for respiratory and acquired psychiatric disabilities, the RO originally adjudicated the claims as service connection claims for COPD and PTSD, respectively.  However, as the evidence of record contains diagnoses of additional diagnoses pertinent to respiratory and acquired psychiatric disabilities, the Board has recharacterized both issues accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The Board notes that additional evidence, to include VA treatment records through August 2016 and articles submitted by the Veteran in December 2016 and January 2017 regarding a possible link between exposure to herbicide agents and COPD, was added to the record after the issuance of October 2015 statements of the case.  With regard to the articles submitted by the Veteran, as his substantive appeal was received after February 2, 2013, a waiver is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  The Board may properly consider such evidence.  With regard to the additional VA treatment records dated through August 2016, although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration such evidence, he is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand for the issues remanded herein.  As for the claim for non-service-connected  pension benefits decided herein, such evidence is irrelevant and has no bearing on the decided issue.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision as to the non-service-connected pension claim. 

The issues of entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for a respiratory disability, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional heart disability as well as bilateral lower extremity vascular disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 

FINDING OF FACT

The Veteran did not have at least 90 days of active service during a period of war and was not discharged due to a service-connected disability. 

CONCLUSION OF LAW
The criteria for entitlement to non-service-connected pension benefits are not met as the claim for those benefits is without legal merit.  38 U.S.C. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claim decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Non-Service-Connected Pension 

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C. § 1521 (a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war; (2) is permanently and totally disabled from nonservice- connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C. §§ 1502, 1521; 38 C.F.R. § 3.3 (a)(3). 

As for the requirement of wartime service, a veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for 90 days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" for pension purposes includes the period during the Vietnam era (from February 28, 1961 and ending on May 7, 1975, inclusive).  38 U.S.C. § 1501 (4); 38 C.F.R. § 3.2. 

The threshold issue is whether the Veteran has the requisite period of wartime service.  

Here, it is undisputed that the Veteran served on active duty from March 10, 1975 to May 12, 1975 during the Vietnam War.  While he had active service during a period of war, his period of active service was less than the requisite 90-day period for purposes of determining eligibility for non-service-connected pension benefits.  38 C.F.R. § 3.3(a)(3).  Further, there is no evidence that the Veteran had been discharged from service due to a service-connected disability.  In fact, the Veteran testified that he was administratively discharged from active duty given that he had not met the minimum age requirement at the time of his enlistment.  See December 2016 Hearing Tr. at 3.  His personnel records reflect the same.  See April 1975 Administrative Action. 
 
The legal authority governing eligibility for VA pension benefits is clear and specific, and the Board is bound by such authority.  As the Veteran does not meet the threshold eligibility requirement for award of non-service-connected pension, he cannot establish entitlement to such benefit.  Under these circumstances, the claim on appeal must be denied as it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The claim for non-service-connected pension is denied. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

Acquired Psychiatric Disability  

The Veteran contends that he has an acquired psychiatric disability due to service.  Specifically, he has reported that such resulted from having heard of his close friend's suicide (a friend who was reportedly assigned to a different unit at the time of the Veteran's service) by "t[aking] hi[mself] out with a hand grenade . . . and [also killing] the drill instructor," see December 2016 Hearing Tr. at 37, as well as witnessing three fellow servicemen being declared as deserters, two of whom ultimately "drowned in the swamps . . . [while] the third had [to] give hi[m]self up," see December 2016 Hearing Tr. at 38.  He also reported that "basic training [was] stressful enough by itself."  See August 2012 Statement from the Veteran. 

Service treatment records, to include a March 1975 enlistment examination report, are negative for complaints, treatments, or diagnoses referable to any psychiatric issues. 

Post-service, the Veteran has been diagnosed with various psychiatric disabilities, to include mood disorder, depressive disorder, anxiety, psychotic disorder, not otherwise specified (NOS). See June 2015 VA psychology initial evaluation note; October 2012 VA psychiatry initial evaluation note.  An October 2015 VA treatment record also notes a positive screening result for PTSD.  

To date, the Veteran has not been afforded a VA examination for his claimed acquired psychiatric disability.  Given the evidence of current psychiatric diagnoses and his competent report as to the onset and continuity of psychiatric symptoms since service, the Veteran should be afforded a VA examination to determine whether the claimed acquired psychiatric disability is due to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, while the AOJ attempted to verify the Veteran's reported stressors for PTSD, the AOJ limited its requests to the reported incident of his friend's suicide, and did not include all of the reported stressors.  See August 2012 Request to the Marine Corps Archives; June 2013 Request to the National Archives and Records Administration.  As noted, the Veteran has also alleged that he had witnessed three fellow servicemen being declared as deserters, two of whom ultimately "drowned in the swamps . . . [while] the third had [to] give hi[m]self up."  See December 2016 Hearing Tr. at 38.  Moreover, the June 2013 response from the National Archives and Records Administration advised the AOJ that most of its records in holding were limited to the period through 1971 and indicated that the entity likely did not possess the requested records during the period of the Veteran's active service (i.e. in 1975).  Under these circumstances, the AOJ should attempt to verify all of the reported stressors by contacting the appropriate entity.

Respiratory Disability 

With regard to the Veteran's service connection claim for a respiratory disability, he contends that such condition is due to service, to include various immunizations by air gun injectors and exposure to herbicide agents while stationed on Parris Island, South Carolina.  See December 2016 Hearing Tr. at 7, 10; May 2016 Statement from the Veteran. 

With regard to the alleged exposure to herbicide agents, in August 2016, the RO issued a formal finding of a lack of information required to verify exposure to herbicide agents during service, to include secondary exposure through used clothing and/or equipment.  However, the RO's search was limited to reviewing the available service treatment records and military personnel records, without having contacted any appropriate entity to attempt to confirm the Veteran's reported secondary exposure to herbicide agents during service.  In this regard, VA's Adjudication Procedure Manual (M21-1) directs that verification request be initially sent to Compensation Service for its review of Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used in locations other than Vietnam, Korean demilitarized zone (DMZ), and Thailand.  See M21-1 at IV.ii.1.H.7.  A remand is necessary to send a verification request to Compensation Service in accordance with the pertinent VA's Adjudication Procedure discussed above. 

Further, the Veteran has not undergone a VA examination for the claimed respiratory disability.  Given his current diagnoses, to include COPD and emphysema, see October 2015 and May 2016 VA treatment notes, and his reports as to the onset and continuity of respiratory symptomatology since service, a VA examination is necessary to determine whether his current diagnoses are due to service, to include various immunizations by air gun injectors and exposure to herbicide agents (only if verified).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

38 U.S.C. § 1151 Claim for an Additional Heart Disability 

The Veteran contends that the VA medical personnel failed to properly treat his heart condition and to detect early symptoms of a heart attack, which gave rise to residual complications.  See December 2016 Hearing Tr. at 22.  In addition, the Veteran argues that his VA treating physician failed to provide him with insulin to control his underlying diabetes mellitus symptoms after having undergone a quadruple coronary artery bypass graft procedure in January 2012 and that such failure worsened his heart disability symptoms.  See id. at 19. 

An October 2011 VA treatment note contains the treating nurse's observation that the Veteran had "very noisy respirations."  In a December 2011 VA treatment note, the VA treating physician, Dr. J.W.R., wrote that the Veteran was "having some exertional CP (chest pain)" and assessed that the exertional chest pain was "suspect[ed] [to be related to] COPD rather than IHD as cause."  

A January 20, 2012 private emergency treatment note indicates that the Veteran had two episodes of heart attacks on that day.  On the same day, he underwent a coronary angiography, which revealed a diagnosis of coronary artery disease.  His private treating physician, Dr. N.A., noted that the Veteran's exertional chest pain "fairly striking by history" given his "multitude of cardiac risk factors" and found that his history was in fact "strongly suggestive of cardiac etiology."  On January 21, 2012, the Veteran underwent a coronary artery bypass graft for four vessels.   Since undergoing the coronary artery bypass grafting procedure, the Veteran asked his VA treating physician, Dr. J.W.R., provide him with insulin, but a January 30, 2012 VA treatment note from the VA physician reflects her assessment that the Veteran "likely d[id] not need insulin" given that he was "not . . . known to be diabetic."  In this regard, the January 20, 2012 private treatment note contains a diagnosis of diabetes mellitus, type II.  Furthermore, a February 28, 2012 VA nursing note reflects that the treating nurse advised that while the Veteran "may have needed insulin while being in the hospital CAB x 4 . . . he may not need insulin now."  Since then, the Veteran continued to complain of chest pain.  See April 2012 VA treatment note (noting a complaint of chest tenderness); June 2012 VA treatment note (reflecting a complaint of right upper chest pain); August 2012 VA treatment note (documenting the Veteran's complaint of "burning, tingling sensation in left side of chest for the past 7 months since he had CABG [where] twisting movement of arms cause increase in pain").  

In September 2013, the Veteran underwent a VA examination for the instant claim.  However, the September 2013 VA examiner's opinion was not responsive to the pertinent legal criteria for claims under 38 U.S.C. § 1151 (i.e. essentially, whether a qualifying additional disability was actually and proximately caused by VA's fault or unforeseen event).   Moreover, the examiner failed to address the Veteran's contention that his VA treating physician's failure to provide insulin as part of managing his heart symptoms since undergoing the January 2012 quadruple coronary artery bypass graft surgery resulted in additional residuals and/or complications for his heart condition.  Further, the examiner did not comment on the discrepancy between the Veteran's VA treating physician's December 2011 finding that his exertional chest pain was "suspect[ed] [to be related to] COPD rather than IHD as cause," and his private treating physician's finding that the exertional chest pain was "fairly striking by history" given his "multitude of cardiac risk factors" and that his history was "strongly suggestive of cardiac etiology."  Therefore, a remand is necessary for a VA examination to address the above-noted deficiencies. 


38 U.S.C. § 1151 Claim for Additional Bilateral Lower Extremity Vascular Disabilities

The Veteran contends that the VA medical personnel failed to exercise due diligence with regard to diagnosing and treating his bilateral lower extremity vascular disabilities, variously diagnosed as peripheral artery disease, peripheral vascular disease, bilateral superficial femoral artery disease, and atherosclerotic cardiovascular disease.   Specifically, he argues that VA failed to detect such disability until he was diagnosed with severe bilateral superficial femoral artery disease in January 2012 by a private treating physician.  See December 2016 Hearing Tr. at 35.  The Veteran also maintains that his VA treating physician failed to prescribe a medication named Plavix to properly treat his bilateral lower extremity vascular disabilities before and after the diagnosis of severe bilateral superficial femoral artery disease, which resulted in additional complications.  See id.  at 21-22. 

A December 1, 2011 VA nursing note documents that the Veteran presented with "questions about PAD (peripheral artery disease)" and that he reported "having pain to bilateral [lower extremities] for years."  A December 15, 2011 VA nursing note indicates that the Veteran informed the treating nurse that he was diagnosed with peripheral artery disease and that he "want[ed] medications to control it."  The treating nurse reported that no new medications were to be charted on record at the time.  A January 20, 2012 bilateral lower extremity angiography results from a private provider revealed a diagnosis of severe bilateral superficial femoral artery disease.  In a January 30, 2012 VA treatment note, the Veteran's VA treating physician acknowledged that the Veteran was "found to have [peripheral artery disease]."  An April 2012 treatment note reflects that the Veteran was "upset about not [having been] diagnosed with pvd (peripheral vascular disease) early . . . ."  A subsequent April 2012 VA treatment note indicates that the Veteran was prescribed Plavix for one month "as per VA guidelines," although an August 2012 private surgeon who performed a surgery for the Veteran's peripheral atherosclerotic disease with claudication found that a "lifelong Plavix therapy may be beneficial" to address his bilateral lower extremity vascular symptoms.  The Veteran has continued to complain of bilateral lower extremity symptoms, as noted in VA treatment notes.  See July 2012 VA treatment notes (indicating that the Veteran was worried about decreased pulse in his right foot); October 27, 2012 VA treatment note (noting the Veteran's report that he was feeling as though his "legs [were] shutting down" with increased leg pain).  A June 2013 VA vascular surgery consult note contains a diagnosis of atherosclerotic cardiovascular disease and the treating nurse practitioner's note that "there is no indication of [need] for Plavix long term."    

The Veteran underwent a VA examination in September 2013.  While the September 2013 VA examiner remarked that "PVD does not suggest a surgical emergency," the examiner did not specifically address whether there was an additional disability, to include the January 20, 2012 diagnosis of severe bilateral superficial femoral artery disease, caused or worsened by the VA medical personnel's failure to render proper care, to specifically include by failing to continuously and/or timely prescribe Plavin, based on the Veteran's continuing reports of bilateral lower extremity vascular symptoms and in light of the referenced August 2012 private surgeon's comment that a "lifelong Plavix therapy may be beneficial" to treat his bilateral lower extremity vascular symptoms.  Therefore, a remand is necessary for a VA examination to address the above-noted deficiencies.

Outstanding Records 

A remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  In this regard, at the December 2016 hearing, the Veteran reported that he has been in receipt of SSA disability benefits since 2010.  See December 2016 Hearing Tr. at 49; December 2011 VA social work consult note.  Currently, the claims file does not contain any SSA disability determination or clinical records used to support such an award.  As SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2017).  As such, a remand is necessary in order to obtain all medical records relied upon concerning the Veteran's claim for SSA benefits.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

Moreover, the Veteran's separation examination report is not yet associated with the claims file.  In this regard, a May 1975 service examiner found that the Veteran was "physically fit for separation," but no accompanying examination report is contained in the service treatment records.   Given the need to remand for additional development, the AOJ should make an attempt to obtain the Veteran's separation examination report and if it is not available, the AOJ should make a formal finding of unavailability and notify the Veteran as to the steps that were taken to obtain it and an explanation as to the reason(s) it is unavailable. 

Further, as pointed out by the September 2013 VA examiner who addressed the Veteran's claims under 38 U.S.C. § 1151, the record currently does not contain stress test results referenced in a December 15, 2011 VA treatment note.  Such should be obtained on remand.  While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify other outstanding private treatment records referable to his claims. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claims, to include results from a stress test as referenced in the December 15, 2011 VA treatment note.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

2.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in the SSA's possession.  A copy of any request(s) sent to the SSA, and any reply, to include any records obtained from the SSA, must be included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

3.  Undertake all reasonable efforts to obtain the Veteran's separation examination report.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

4.  Contact the appropriate entity to verify the Veteran's alleged stressors.  In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressors, namely having witnessed three fellow servicemen being declared as deserters, two of whom "drowned in the swamps . . . [while] the third had [to] give hi[m]self up"; and having heard of his close friend's suicide by "t[aking] hi[mself] out with a hand grenade . . . and [also killing] the drill instructor" while stationed in a different unit than his friend's during service.  

The AOJ should also seek clarification from the National Archives and Records Administration as to the appropriate entity that holds the pertinent records during the Veteran's period of service and follow up on any additional action suggested by such entity.  Any response should be documented in the record. 

5.  In accordance with VA's Adjudication Procedure Manual, M21-1 at IV.ii.1.H.7, contact Compensation Service to verify the Veteran's reported secondary exposure to herbicide agents through used clothing and/or equipment while stationed on Parris Island, South Carolina, and follow additional steps instructed by the manual.  Any response should be documented in the record. 

6.  After completing the above, as well as any other record development deemed appropriate, schedule the Veteran for a VA examination with an appropriate professional to address the claimed acquired psychiatric disability.  The claims file and a copy of this Remand must be made available to the examiner.

Following a review of the claims file and examination of the Veteran, the examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should determine whether the Veteran currently has or has had PTSD at any point relevant to his claim (i.e. since September 2011) even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

If PTSD is diagnosed at any point during the appeal period, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s), if any.  

(B) The examiner should identify all diagnoses of acquired psychiatric disorders other than PTSD, at any point relevant to his claim (i.e. since September 2011), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

In this regard, the examiner should address the diagnoses for mood disorder, depressive disorder, anxiety, psychotic disorder, not otherwise specified (NOS). See June 2015 VA psychology initial evaluation note; October 2012 VA psychiatry initial evaluation note.

(C) For each currently diagnosed acquired psychiatric disability other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) such acquired psychiatric disability was related to the Veteran's military service, to include the alleged incidents regarding a close friend's suicide and unauthorized absence of three fellow servicemen during service. 

The examiner should consider all pertinent evidence of record, including lay statements and medical records.  

A complete rationale must be provided for all opinions. 

7.  Schedule the Veteran for a VA examination by an appropriate medical professional to address his claimed respiratory disability.  The contents of the entire claims file must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current diagnoses of respiratory disabilities since the date of the claim (since November 2013). 

(B) The examiner should then render an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that such disability had its onset or is otherwise medically related to service, to include exposure to herbicide agents (only if verified) and various immunizations by air gun injectors.  

A complete rationale should be given for all opinions and conclusions expressed.  

8.  Schedule a VA examination with an appropriate medical professional to determine whether there is any additional disability or disabilities as result of VA's failure to render proper medical care for the Veteran's reported heart and bilateral lower extremity vascular symptoms.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

Heart 

(A) The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any additional heart disability or disabilities caused or worsened by VA's medical care.  If so, the physician must specifically list each additional disability.

(B) The examiner should then opine whether it is at least likely as not (a 50 percent or greater probability) that such additional disability was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; OR was the result of such additional disability an event not reasonably foreseeable. 

In this regard, the examiner should specifically consider the Veteran's argument that his VA treating physician's failure to provide insulin for his underlying diabetes symptoms since undergoing the January 2012 quadruple coronary artery bypass graft surgery resulted in additional residuals and/or complications for his heart condition.  To that end, the examiner should also consider the January 30, 2012 VA treatment note from Dr. J.W.R. reflecting her assessment that the Veteran "likely does not need insulin" given that he was "not . . . known to be diabetic" in conjunction with the January 20, 2012 private treatment note containing a diagnosis of diabetes mellitus, type II, as well as the February 28, 2012 VA nursing note reflecting that the treating nurse advised that while the Veteran "may have needed insulin while being in the hospital CAB x 4 . . . [but that] he may not need insulin now."

Moreover, the examiner should comment on the referenced discrepancy between the Veteran's VA treating physician's December 2011 finding his exertional chest pain was "suspect[ed] [to be related to] COPD rather than IHD as cause," and his private treating physician's finding that the exertional chest pain was "fairly striking by history" given his "multitude of cardiac risk factors" and that his history was actually "strongly suggestive of cardiac etiology."

Bilateral Lower Extremities  

(A) The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any additional bilateral lower extremity vascular disabilities that were caused or worsened by VA's medical care.  If so, the physician must specifically list each additional disability.

(B) The examiner should then opine whether it is at least likely as not (a 50 percent or greater probability) that such additional disability was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; OR was the result of such additional disability an event not reasonably foreseeable. 

In this regard, the examiner should specifically address whether there was an additional lower extremity vascular disability, to include the January 20, 2012 diagnosis of severe bilateral superficial femoral artery disease, caused or worsened by the VA medical personnel's failure to render proper care, to specifically include by failing to continuously and/or timely prescribe Plavin.  To that end, the examiner should also consider the referenced August 2012 private surgeon's comment that a "lifelong Plavix therapy may be beneficial" to treat his bilateral lower extremity vascular symptoms.

A complete rationale for all opinions offered should be provided. 

9.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


